DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, drawn to a wet processing apparatus in the reply filed on 12/03/2021 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wet processing solution drive device comprising a sprocket, a plurality of blades, a driving shaft, and a supporting shaft, wherein the blades are configured to be attached to the sprocket must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The disclosure is objected to because of the following informalities: In [0109] the specification recites “clamping plate 2” this appears to be a typographical error for “clamping plate 22”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“fixing device” in claim 1-6 and 13-16
“clamping piece” in claim 5-7 (note “piece” is interpreted as a generic placeholder) interpreted as a supporting plate and a clamping plate [0090] and equivalents thereof.
“first driving mechanism” in claim 7-12 and 17-18 interpreted as an electric motor, ball screw, cylinder (cylinder barrel and piston) [0103-0104] and equivalents thereof.
“second driving mechanism” in claim 7-12 and 17-18 interpreted as an electric motor, ball screw, cylinder (cylinder barrel and piston) [0103-0104] and equivalents thereof.
“wet solution driving device” in claim 14 interpreted as a connecting frame and a plurality of blades [0130], a sprocket and a plurality of blades attached to the sprocket [0131], a frame and a plurality of ducts [0132], a plurality of blades and a plurality of ducts provided with nozzles [0133], and equivalents thereof.
“sealing element” in claim 16 interpreted as a sealing ring [0124], a gasket [0127], and equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Note that “cantilever element” in claim 17 has not been interpreted as invoking an interpretation under 35 USC 112(f) because “cantilever” is sufficient structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim is unclear for several reasons. First, it is unclear if the claim is still attempting to invoke an interpretation under 35 USC 112(f) for “fixing device” because, as explained above, the fixing device is interpreted as a clamping piece and moving mechanism. Claim 5 recites the clamping piece but does not recite the moving mechanism. Examiner has reviewed the instant specification and the clamping piece (20) disclosed as a supporting plate and clamping plate [0090] is not adequate structure to perform the recited function because the plates alone without a 
Regarding claim 5, the claim is further unclear because it incorporates an interpretation under 35 USC 112(f) of clamping piece within an interpretation under 35 USC 112(f) of fixing device. Fixing device has been interpreted, as explained above, as “at least one clamping piece [0088] and driving mechanisms [0100] including at least the second driving mechanism (72) which applies the clamping force [0101], and equivalents thereof”. In claim 5, clamping piece is interpreted as “a supporting plate and a clamping plate [0090] and equivalents thereof”. Therefore, the interpretation of the fixing device becomes “at least one ‘supporting plate and clamping plate [0090] and equivalents thereof’ and driving mechanisms [0100] including at least the second driving mechanism (72) which applies the clamping force [0101], and equivalents thereof”. This results in the claim interpretation including equivalents of the supporting plate and clamping plate AND equivalents of those equivalents. This renders the claim limitation indefinite because it is unclear what the equivalents of the equivalents of the supporting plate and clamping plate are. For purpose of examination on the merits, the claim will be examined inclusive of equivalents of the supporting plate and clamping plate and 
Regarding claim 5, the claim is further unclear because it recites that “the at least one clamping piece is configured to move between a side of the substrate mounting area away from the hole and the substrate mounting area”. This limitation is unclear because it recites that the clamping piece is configured to move between a specific portion of the substrate mounting area (i.e. a side away from the hole) and the substrate mounting area as a whole. It is unclear what is meant by this because the specific portion of the area is already in the area and it is unclear how something can move between that specific portion in the area and the area. Consistent with the instant specification disclosure [0089] for purpose of examination on the merits, this is interpreted as inclusive of moving from a side of the substrate mounting area around the hole (area 6A disclosed in [0085]) toward a center of the hole 65. Applicant is kindly requested to amend the instant limitation to more clearly define and distinguish the two areas between which the claimed movement occurs.
Regarding claim 6, the claim is unclear for the same reasons presented regarding claim 5 above. The recitation of “two or more clamping pieces” does not address the issues raised above regarding the interpretation und under 35 USC 112(f) 
Regarding claim 7, the limitations including the recitation of “a first driving mechanism and a second driving mechanism” address the issues raised for claim 5 above regarding the interpretation under 35 USC 112(f) of “fixing device” and the equivalents of equivalents because the inclusion of the driving mechanisms results in “fixing device” no longer invoking an interpretation under 35 USC 112(f). The claim is still unclear because it recites movement “from the side of the substrate mounting area away from the hole to the substrate mounting area” (lines 5-6). This is unclear because it is unclear how a part of the clamping piece may move from a portion of the mounting area (portion away from the hole) to the mounting area because the portion of the mounting area is already in the mounting area. Consistent with the instant specification disclosure [0089] for purpose of examination on the merits, this is interpreted as inclusive of moving from a side of the substrate mounting area around the hole (area 6A disclosed in [0085]) toward a center of the hole 65. Applicant is kindly requested to amend the instant limitation to more clearly define and distinguish the two areas between which the claimed movement occurs.
Regarding claim 7, the claim is further unclear because it defines the first direction as “parallel to the substrate mounting plate”. This is unclear because the substrate mounting plate is a three-dimensional object. It is unclear if the direction can be parallel to the three-dimensional object. If the direction is parallel to a plane of the 
Regarding claim 8, the claim depends from claim 7 and includes the issues regarding claim 7 presented above. The claim recites “the open bore” in line 8. There is insufficient antecedent basis in the claim for “the open bore”. For purpose of examination on the merits, the claim limitation “the open bore” is interpreted as inclusive of “the hole” for which there is sufficient antecedent basis. The claim additionally recites the clamping plate moves from “the side of the substrate mounting area away from the bore to the substrate mounting area”. This limitation is further unclear because it recites that the clamping plate is configured to move between a specific portion of the substrate mounting area (i.e. a side away from the hole) and the substrate mounting area as a whole. It is unclear what is meant by this because the specific portion of the area is already in the area and it is unclear how something can move between that specific portion in the area and the area. Consistent with the instant specification disclosure [0089] for purpose of examination on the merits, this is interpreted as inclusive of moving from a side of the substrate mounting area around the hole (area 6A disclosed in [0085]) toward a center of the hole 65. Applicant is kindly requested to amend the instant limitation to more clearly define and distinguish the two areas between which the claimed movement occurs.
Regarding claim 9, the claim recites “the third direction” in line 4. There is insufficient antecedent basis for “the third direction” in line 4 of claim 9. The claim later recites “a third direction” in lines 7-8. For purpose of examination on the merits and consistent with instant specification “the third direction” is interpreted as inclusive of referring to the later recited “a third direction” in claim 9. Applicant is kindly requested to amend to claim to introduce and define “a third direction” prior to referring to “the third 
Regarding claim 10, the claim is dependent from claim 8 above and incorporates by reference the clarity issues raised above regarding claim 8. The claim recites “the open bore” in line 4. There is insufficient antecedent basis in the claim for “the open bore” because there is insufficient antecedent basis in claim 8 for “the open bore” and in claim 8 “the open bore” has been interpreted as inclusive of referring to “the hole”. For purpose of examination on the merits, the claim limitation “the open bore” in claim 10 is also interpreted as inclusive of “the hole” for which there is sufficient antecedent basis. 
Regarding claim 10, the claim also recites in line 3-4 that the second driving mechanism is “configured to drive an end portion of the supporting plate away from the open bore in the first direction to move away from the substrate mounting plate along the second direction”. This limitation is unclear because it is unclear if “away from the 
Claims 11 and 12 are included for their dependency from claim 10 above. 
Regarding claim 16, the claim is unclear as to whether “provided with the opening, around the opening” in line 3-4 are describing additional areas of “the following areas” recited in line 2 or if they are providing additional description of the “an area of 
Regarding claim 17, the claim recites “the clamping plate” in line 1-2, “the receiving slot” in line 3, and “the supporting plate” in line 3. There is insufficient antecedent basis for each of these terms in the claim. For purpose of examination on the merits, the claim will be interpreted as dependent from claim 8 because claim 8 provides antecedent basis for each of these terms. It is noted that any amendment to retain dependency from claim 7 would require an amendment to claim the clamping plate and supporting plate and receiving slot of the supporting plate. Therefore the claim has not been interpreted as invoking an interpretation under 35 USC 112(f) for clamping piece because such an interpretation was not applied to claim 8 and recitation of the clamping plate and supporting plate in claim 17 would include the same recitation of structure that is sufficient to avoid an interpretation under 35 USC 112(f) for “clamping piece”. Further regarding claim 17, the claim is unclear as to whether “provided with the opening, around the opening” in line 8 are describing additional areas of “the following areas” recited in line 7 or if they are providing additional description of the “an area of the side wall” in line 8. For purpose of examination on the merits and consistent with the instant specification, the limitation is interpreted as inclusive of providing additional 
Regarding claim 18, the claim is included both for its dependency from claim 17 which has been discussed above. The claim further recites “the direction perpendicular to the substrate mounting plate” in lines 4-5. There is insufficient antecedent basis for this limitation because there has previously been recited a first direction and a second direction but not specifically “the direction perpendicular to the substrate mounting plate”. It is further unclear if this is the second direction which has been defined as perpendicular to the substrate mounting plate or a different direction. For purpose of examination on the merits, this limitation is being interpreted as inclusive of the second direction. Further, as noted in claim 7 above, the use of “perpendicular to the substrate mounting plate” maintains the same clarity issues regarding what is perpendicular to the substrate mounting plate and for purpose of examination on the merits is interpreted inclusive of perpendicular to the surface of the substrate mounting plate on which the substrate is mounted. Applicant is kindly requested to amend the claims to clarify this limitation.
Examiner has made a bona fide attempt to explain, to interpret, and to suggest clarifying amendments for the instant claim limitations discussed above. Applicant is respectfully encouraged to contact examiner to discuss any of rejections above for which applicant may have questions and to discuss any proposed amendments to the 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 5,437,777 of Kishi, hereinafter Kishi.
Regarding claim 1, Kishi teaches a wet processing apparatus (abstract liquid plating apparatus) for performing wet processing treatment on a substrate (abstract and col 1, ln 5-40), comprising: a tank body (50 Fig 3 vessel (col 4, ln 10-20) comprising at least one side wall (Fig 3 see unnumbered sidewall of vessel 50 with opening 5 and col 4, ln 10-25), the at least one side wall being provided with an opening (5 Fig 3) extending from the inside to the outside of the tank body (col 4, ln 10-25), the tank body being configured to accommodate a wet processing solution (col 4, ln 10-35); and a fixing device (clamping piece supporting head 16 and driving mechanism torque motor 
Regarding claim 2, the fixing device of Kishi (head 16, motor 13 and gears 14a&b Fig 3) is disposed outside of the tank body (Fig 3).
Regarding claim 13, the wet processing apparatus of Kishi comprises a solution conduit for transferring liquid (solution) at a bottom wall of the tank body (Fig 3, see conduit attached to opening 56 and containing filter 10 and pump 11 or pump 12). Regarding specifically the liquid being a cleaning solution, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Claim(s) 1-4, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/037757 of Murayama et al., hereinafter Murayama (citing machine translation provided herewith).
Regarding claim 1, Murayama teaches a wet processing apparatus (abstract) for performing wet processing treatment on a substrate (abstract and [0001-0002]), comprising: a tank body (12 Fig 1, 3-4, 7-8) [0010]) comprising at least one side wall (18 Fig 1, 3-4, 7-8 or plate 14 Fig 1, 3-4, 7-8 [0011]), the at least one side wall being provided with an opening (18 Fig 1, 3-4, 7-8 [0010-0011] or 24 in plate 14 Fig 1, 3-4, 7-8 [0010-0011]) extending from the inside to the outside of the tank body (Fig 1, 3-4, 7-8 [0010-0011]), the tank body being configured to accommodate a wet processing solution ([0011]); and a fixing device (support mechanism 16 [0015] including a stage 32 and actuator 34 and shaft 36 and frame 38) configured to fix the substrate at the opening of the side wall ([0015]). The supporting mechanism (16 Fig 2) including stage (32) and actuator (34) have been identified as an equivalent structure to the fixing device interpreted as a clamping piece and driving mechanism. Examiner asserts that the prior art element performs an identical function of fixing the substrate to the opening of a sidewall of a tank for liquid treatment in substantially the same way (e.g. removable attachment) and produces substantially the same results as the corresponding element disclosed in the specification. If applicant can demonstrate that the claimed structure is not equivalent to the structure of the fixing device, it would have been obvious to modify the apparatus of Murayama to include the fixing device of claim 1 because Murayama teaches the support mechanism (16) is freely attachable and detachable from the tank 
Regarding claim 2, the fixing device (support mechanism 16 Fig 2) of Murayama  is disposed outside of the tank body (Fig 2) [0015].
Regarding claim 3, Murayama further teaches a substrate mounting plate (72 Fig 7-8) fixed on an outer side of the side wall [0027], wherein the substrate mounting plate is provided with a hole (shown in Fig 7-8 as hole in 72) and a substrate mounting area arranged around the hole [0015]; and a position of the hole of the substrate mounting plate corresponds to a position of the opening of the side wall (Fig 7-8 and [0027]).
Regarding claim 4, Murayama teaches the mounting plate (72 Fig 7-8) as the hole for the substrate to be processed [0027] and teaches the fixing device (16) is disposed on the hole for the substrate to be processed (Fig 2 and [0011]). 
Regarding claim 13, the wet processing apparatus of Murayama comprises a solution conduit for transferring liquid (solution) at a bottom wall of the tank body (Fig 2, see opening 26b and conduit 27b [0011]). Regarding specifically the liquid being a cleaning solution, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding claim 14, Murayama teaches wet processing solution driving device (stirring member 54 Fig 2 [0018]) in the tank body and facing the opening (Fig 2) configured to drive the solution to flow toward the opening [0018].
Regarding claim 16, Murayama teaches a sealing element (28 Fig 1-4 and 7-8, [0014]) disposed in an area of the sidewall around the opening of the sidewall [0014] and in an area of the substrate mounting plate (72 Fig 7-8) around the hole [0027].
Claim Rejections - 35 USC § 103
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of US Patent Application Publication 2018/0182659 of Yokoyama et al., hereinafter Yokoyama.
Regarding claim 5, Murayama remains as applied to claim 3 above. Murayama fails to teach the clamping piece as claimed in claim 5. Addressing the same problem of attaching a substrate to a movable substrate holder for use with a liquid treatment apparatus (abstract and [0001-0003]), Yokoyama teaches the fixing device comprises at least one clamping piece (340 having a clamping plate attached to a supporting plate as substructures of the piece 340 such as 340a Fig 8A and 340 Fig 8A); and at least a part of the at least one clamping piece is configured to move between a side of the substrate mounting area away from the hole (moves from side of 310 away from the hole) and toward the hole (Fig 6A-8A) and to apply a pressure towards the substrate mounting area [0125-0127]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Murayama to include the clamping structure of Yokoyama because Yokoyama teaches this is a functional alternative for the same purpose of attaching the substrate to a plate on which is will be treated [0116-0117] and in combination with a moveable substrate turning device (1200 Fig 22A).
Regarding claim 6, the combination remains as applied to claim 5 above. Yokoyama teaches the fixing device comprises two or more clamping pieces arranged 
Regarding claim 7, the combination remains as applied to claim 5 above. Yokoyama teaches the fixing device comprises a first driving mechanism (341 Fig 6A [0125-0126]) and a second driving mechanism (342-343 and AR1 motor [0126]); wherein the first driving mechanism is configured to drive at least a part of the at least one clamping piece along a first direction (Fig 8A [0124]), so that the at least a part of the at least one clamping piece moves from the side of the substrate mounting area away from the hole to the substrate mounting area (Fig 8A), the first direction is parallel to the mounting surface of substrate mounting plate and directed from the side of the substrate mounting area away from the hole toward the hole (Fig 8A); and wherein the second driving mechanism is configured to drive at least a part of the at least one clamping piece along a second direction perpendicular to the substrate mounting plate, so that the at least a part of the at least one clamping piece applies the pressure towards the substrate mounting area [0125-0127].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of US Patent Application Publication 2006/0113185 of Kuriyama et al., hereinafter Kuriyama.
Regarding claim 15, Murayama teaches the wet processing solution driving device (stirring member 54 Fig 2 [0018]) but fails to teach the claimed structures of the solution driving device. In the same field of endeavor, Kuriyama teaches a wet processing solution drive device (nozzle ring 220 Fig 3, stirring vanes 619 and corresponding movement structure of Fig 19A-B, stirring mechanism of Fig 20A-B, .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of U.S. Patent No. 11261535, hereinafter ‘535. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 and 17 of ‘535 has all the limitations of instant claim 1 and 14. Claim 2, 3, and 17 of ‘535 of ‘535 has all the limitations of instant claim 2. Claim 2, 3, and 19 of ‘535 has all the limitations of instant claim 3. Claim 3 and 19 of ‘535 has all the limitations of instant claim 4. Claim 4 of ‘535 has all the limitations of instant claim 5 and 6. Claim 5 of ‘535 has all the limitations of instant claim 7. Claim 6 of ‘535 has all the limitations of instant claim 8. Claim 6 and 7 of ‘535 has all the limitations of instant claim 9 (note the cam slot is a disclosed structure of the first driving mechanism which is claimed in claim 6 of ‘535 in a means-plus-function limitation). Claim 7 of ‘535 has all the limitations of instant claim 10. Claim 8 of ‘535 has all the limitations of instant claim 11. Regarding instant claim 12, claim 8 of ‘535 fails to recite the relative distances. This is an obvious modification representing routine optimization of the dimensions to control the degree of rotation around the pivotal shaft which is a result effective variable adjusting the clamping force and connection of the substrate to the tank wall while preventing leaking and preventing excessive use of force that damages the substrate. Claim 12 of ‘535 has all the limitations of instant claims 16 and 17. Claim 13 of ‘535 has all the limitations of instant claim 18.
Claims 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of ‘535 in view of Kuriyama. Although the claims at issue are not identical, they are not patentably .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0076144 teaches a sprocket attached to a shaft with blades [0169]. US 2015/0068890 teaches a wet processing apparatus with stirring of the liquid using blades 332 (Fig 1). US 2002/0027080 teaches a wet processing apparatus with clamping structure as shown in Fig 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716